DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 01/27/2021 has been entered – Claims 1-7 are amended and Claims 8-13 are cancelled. Claims 1-7 remain pending in this application. 

The objection to the abstract of the disclosure as previously set forth in the Non-Final Office Action mailed 10/27/2021 is overcome by Applicant’s amendment to the abstract. 

The objection to the specification as previously set forth in the Non-Final Office Action mailed 10/27/2021 is overcome by Applicant’s amendment to the specification. 

The rejection of Claims 1-8 under 35 U.S.C. 112(b) as previously set forth in the Non-Final Office Action mailed 10/27/2021 is overcome by Applicant’s amendment. However, the amendments have necessitated new grounds of rejection as outlined in detail below. 

The rejections of Claims 1, 3-6, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Martin (US 6,942,896 B1) and Claims 6-7 under 35 U.S.C. 103 as being unpatentable over Martin as previously set forth in the Non-Final Office Action mailed 10/27/2021 are herein revised to reflect Applicant’s amended claim language. The rejection of Claim 2 under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Martin (US 6,942,896 B1) as previously set forth in the Non-Final Office Action mailed 10/27/2021 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made.  

Response to Arguments
Applicant’s arguments on Pages 6-8 of the response dated 01/27/2021 with respect to the rejection of the claims under 35 USC 102 and 35 USC 103 over Martin in the previous Office Action have been fully considered. 
Applicant’s Argument – Applicant argues on Pages 7-8 of the reply that Martin does not make known the claimed fabric composite with an elastic polymer composition dispersion printed as divided polymer particles which are discontinuously placed and separately penetrate into an absorbent fabric to provide stretch recovery to the absorbent fabric or a product produced from the absorbent fabric without producing shine or a rubbery tough surface. 
Examiner’s Response – The Examiner respectfully disagrees. As outlined in greater detail below, Martin teaches that the elastic polymer coating is applied to the nonwoven by coating one surface of the nonwoven with a dispersion. Per the instant specification (see Pg. 3), said dispersion is regarded to include finely divided polymer particles. Likewise, the limitation wherein the divided polymer particles are discontinuously placed and separately penetrate into the absorbent fabric is considered inherent to the process wherein a polymer dispersion is applied to the fabric (see instant specification Pgs. 4 & 5). Likewise, concerning the limitation wherein the coating is dispersion printed, said limitation is regarded to be a product-by-process type limitation. Martin teaches that the polymer coating is applied as a dispersion although Martin does not explicitly teach that it is “dispersion printed”. However, absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 
Applicant’s Argument – Applicant argues on Page 8 of the reply that Martin is not in any way predictive of results achieved in providing stretch recovery without producing shine or a rubbery touch surface. 
Examiner’s Response – The Examiner respectfully disagrees. As outlined in greater detail below, the properties at issue are considered inherent to the process wherein a dispersion is applied to an absorbent fabric (see Pg. 5). Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP § 2145 II. Additionally, it is noted that Martin suggests that the fabric composite of Example 1 results in a material which has dry, textile-like hand and texture on both surfaces (see Example 1 – Col. 11, lines 45-46) which suggests that the material does not have a rubbery touch surface. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Regarding Claim 2, the claim as currently amended recites the fabric composite of Claim 1 wherein the “elastic polymer composition comprises polypropylene, polyethylene, polyethylene terephthalate or a combination or blend thereof.” Said limitation is not regarded to find support in the originally filed specification. 
Note that the specification refers to the above materials only in the context of the material for the stretch nonwoven. Likewise, the specification suggests that materials for the coating (i.e. the elastic polymer composition) include only the following compounds: polyurethane, latex or rubber solution, and/or styrene block co-polymer. Therefore, the Examiner asserts that the specification as originally filed does not provide support for the limitation wherein the elastic polymer composition comprises the above materials.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim includes the limitation “a fabric composite comprising an elastic polymer composition that provides stretch recovery to an absorbent fabric or a product produced from an absorbent fabric” and also includes the limitation wherein “said fabric composite [comprises] an absorbent fabric.” It is unclear if the second absorbent fabric is 
Additionally, the claim includes the limitation “the elastic polymer composition [is] dispersion printed as divided polymer particles which are discontinuously placed and separately penetrate into the absorbent fabric” which renders the claim unclear as the meaning of “discontinuously placed” is unknown. One structural interpretation of said phrase is that the coating is applied in some pattern other than a solid coating which may be considered discontinuous such as a series of dashed lines. However, it also appears from the specification that the particles in a polymer dispersion when applied to the fabric necessarily “discontinuously locate and stick with fibers and yarns and separately penetrate into the fabric body” (see Pgs. 4 & 5). Accordingly, it is unclear if the above limitation imparts additional structure to the coating or if the limitation is a behavior which a polymer dispersion would necessarily exhibit upon application to a fabric. For purposes of examination herein, the later will be assumed. 
Dependent Claims 2-7 are rejected for failing to overcome the deficiencies of the parent Claim 1 above. 

Regarding Claim 2, the claim recites an elastic polymer composition comprising polypropylene, polyethylene, polyethylene terephthalate, or a combination or blend thereof. The specifically recited polymers are not considered elastic. Therefore, it is unclear how a composition comprising only one or more of the specifically enumerated polymers may be considered an elastic polymer composition. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Martin (US 6,942,896 B1).
Regarding Claim 1, Martin teaches a fabric composite comprising an elastic polymer composition which is coated on a surface of a wettable nonwoven (see Abstract & Example 1). Said wettable nonwoven is regarded to be an absorbent fabric as required by the instant claim provided the definition of wettable from Webster’s Dictionary as follows: “able to be made adhesive or absorptive, as by the addition of a liquid or hydrocarbon” (definition included with the Office Action). The elastic polymer composition provides stretch recovery to the absorbent nonwoven (see Abstract & Example 1). 
Martin also teaches that the elastic polymer coating is applied to the nonwoven by coating one surface of the nonwoven with a dispersion (polyurethane in solution) using a doctor knife (see Example 1 – Col. 11, lines 17-24). Per the instant specification (see Pg. 3), said dispersion is regarded to include finely divided polymer particles. Likewise, as discussed above with respect to the rejection of the instant claim under 35 USC § 112(b), the limitation wherein the divided polymer particles are discontinuously placed and separately penetrate into the absorbent fabric is considered inherent to the process wherein a polymer dispersion is applied to the fabric (see instant specification Pgs. 4 & 5). 
Likewise, the resultant properties of the above method as claimed wherein stretch recovery is provided to the absorbent fabric “without producing shine or a rubbery touch surface” is considered inherent to the process wherein a dispersion is applied to an absorbent 
Concerning the limitation wherein the dispersion is printed onto the fabric, said limitation is regarded to be a product-by-process type limitation. Martin teaches that the polymer coating is applied as a dispersion although Martin does not explicitly teach that it is “dispersion printed”. However, absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). 

Regarding Claim 3, Martin teaches the fabric composite according to Claim 1 above wherein the elastic polymer composition (the polymer coating) comprises polyurethane (see Example 1 – Col. 11, lines 17-24). 

Regarding Claims 4-5, Martin teaches the fabric composite according to Claim 1 above wherein the coated nonwoven exhibits elongation of between about 160-180% (see Example 1 – Col. 11, lines 64-66) which falls within the claimed ranges of about 5-2000% (Claim 4) and about 5-200% (Claim 5). 

Regarding Claim 6, Martin teaches the fabric composite according to Claim 1 above wherein the coated nonwoven exhibits elongation of between about 160-180% (see Example 1 . 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Martin (US 6,942,896 B1), as applied to Claim 1 above, and further in view of Wang et al. (“Polyurethane/Polyolefin Blends: Morphology, Compatibilization and Mechanical Properties” Polymers & Polymer Composites 14(1), 2006).
Regarding Claim 2, Martin teaches fabric composite according to Claim 1 above wherein the elastic polymer composition (the polymer coating) comprises polyurethane (see Example 1 – Col. 11, lines 17-24). Martin does not teach a fabric composite wherein the coating comprises polypropylene, polyethylene, polyethylene terephthalate or a combination or blend thereof. However, in the analogous art of polyurethanes, Wang teaches that polyolefins may be added to polyurethane to reduce the cost of the polyurethane product and to improve its thermal stability and mechanical properties (see Pg. 1). Additionally, Wang suggests that known polyolefins for use in polyolefin/polyurethane blends include polypropylene and polyethylene (see Pg. 5. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric composite of Martin by substituting the polyurethane coating for a polyolefin/polyurethane blended coating for the benefit of decreased cost and improved thermal stability as suggested by Wang. Likewise, it would have been obvious to the ordinarily skilled artisan to specifically select polypropylene or polyethylene as the polyolefin in the blend as Wang suggests that such blends are known. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Martin (US 6,942,896 B1), as applied to Claim 1 above.
Regarding Claim 6, in the event it is determined that Martin does not sufficiently disclose a fabric composite according to the instant claim as described above, the following is set forth. As discussed above with respect to Claims 1 and 6, Martin teaches a nonwoven fabric composite exhibiting an elongation of about 160-180% (see Example 1 – Col. 11, lines 64-66). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05. As the range disclosed by Martin is sufficiently 
Furthermore, Martin also suggests that nonwovens having an elongation between about 100-300% are envisioned (see Col. 6, lines 11-15). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the polymer coated nonwoven of Martin such that the material exhibits an elongation of about 100-300% which overlaps with the claimed range of 200-400%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.

Regarding Claim 7, Martin teaches the fabric composite to Claim 1 above wherein the nonwoven fabric composite exhibits elongation of between about 160-180% (see Example 1 – Col. 11, lines 64-66). Martin also suggests that nonwovens having an elongation between about 100-300% are envisioned (see Col. 6, lines 11-15). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the polymer coated nonwoven of Martin such that the material exhibits an elongation of about 100-300%. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05. As the range disclosed by Martin is sufficiently close to the claimed range of about 400-2000%, the Examiner maintains that the instant claim is unpatentable over Martin. 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789